ACCEPTED
                                                                                     01-15-00495-CV
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                                6/22/2015 4:28:22 PM
                                                                               CHRISTOPHER PRINE
                                                                                              CLERK


                          No. 01-15-00495-CV
            _______________________________________________
                                                               FILED IN
                                                        1st COURT OF APPEALS
                      In the Court of Appeals for the       HOUSTON, TEXAS
                     First District of Texas at Houston 6/22/2015 4:28:22 PM
            _______________________________________________
                                                        CHRISTOPHER A. PRINE
                                                                Clerk


                      IN RE KIMBERLEY TRIMMER-DAVIS,
                                                          Relator
            _______________________________________________

           Original Proceeding from the 295th Judicial District Court
                             Harris County, Texas
                       Trial Court Case No. 2010-11410
                       The Honorable Caroline J. Baker
     ______________________________________________________________

                   Unopposed Motion for Extension of Time
              to File Response to Petition for Writ of Mandamus
     ______________________________________________________________

To The Honorable First Court of Appeals:

       The City of Houston moves for a seven-day extension of time through

July 1, 2015, to file its response to petition for writ of mandamus and would

respectfully show as follows:

1.     Relator filed her Petition for Writ of Mandamus on June 1, 2015.

2.     By Order dated June 4, 2015, the Court requested a response within 20

       days, or June 24, 2015.

3.     No previous extensions have been granted for this motion.
4.    The undersigned has a busy appellate practice, including related trial

      court motions and hearings, with the City. Among other briefs the

      undersigned has been working on during this briefing period are:

      a.     City of Houston’s Response to Plaintiff’s Motion to Exclude
             Expert Testimony in Lopez v. City of Houston, No. 2014-29969 in
             the 190th District Court of Harris County, filed June 19, 2015;

      b.     Preparing for and participating in hearing on above motion to
             exclude, on June 22, 2015; and

      c.     City of Houston’s Reply Brief on the Merits in Houston Belt &
             Terminal Railway Co. et al. v. City of Houston, et al., No. 14-0459 in
             the Supreme Court of Texas, due June 26, 2015.

5.    Relator is not opposed to this motion.

6.    This motion is not for delay only but so that justice may be done.

      For these reasons, Real Party in Interest asks that this Court grant it a

seven-day extension of time to file its response, and grant any other relief to

which it is entitled.




                                         2
                                       Respectfully submitted,

                                       DONNA L. EDMUNDSON
                                       City Attorney
                                       DONALD J. FLEMING
                                       Chief, Labor, Employment & Civil
                                        Rights Section

                                       By: /s/ Robert W. Higgason
                                          Robert W. Higgason
                                          Senior Assistant City Attorney
                                          State Bar No. 09590800
                                          CITY OF HOUSTON LEGAL
                                          DEPARTMENT
                                          900 Bagby, 3rd Floor
                                          Houston, Texas 77002
                                          Telephone: 832.393.6481
                                          Facsimile: 832.393.6259
                                          robert.higgason@houstontx.gov

                                       Attorneys for Real Party in Interest City of
                                       Houston




                          Certificate of Conference

      I hereby certify that I conferred with Relator’s counsel and Relator does
not oppose this motion.

                                     /s/ Robert W. Higgason
                                    Robert W. Higgason




                                      3
                           Certificate of Service

      I hereby certify that on June 22, 2015, a true and correct copy of the
foregoing has been served on counsel below via e-service or U.S. Mail.

     Kim K. Ogg
     R. Scott Poerschke, Jr.
     The Ogg Law Firm, PLLC
     3215 Mercer, Suite 100
     Houston, Texas 77027
     kimogg@ogglawfirm.com
     scott@ogglawfirm.com

     Counsel for Relator
     Kimberley Trimmer-Davis


     The Honorable Caroline Baker
     295th Judicial District Court
     201 Caroline, 14th Floor
     Houston, Texas 77002

     Respondent
                                       /s/ Robert W. Higgason
                                      Robert W. Higgason




                                     4